McGrath, C. J.
I am of the opinion that the service upon the Insurance Commissioner in the present case was good. How. Stat.- § 4368, provides that the word ■“process,” used in that act,—
“Shall include any writ, declaration, summons, order, •or subpoena whereby any action, suit, or proceeding at law or in chancery shall be commenced against any such insurance company, whether such suit or proceeding is •connected with the insurance business of such company in this State or not, and whether such suit or proceeding Is founded upon any claim or demand connected with such business of insurance or upon matters growing out of such business, or whether it is founded or based upon any other claim or demand, whatever may be the nature of such claim or demand.”
This statute embraces any writ, order, or summons in any suit or proceeding, and clearly includes a summons in garnishment.
In Milwaukee Bridge & Iron Works v. Circuit Judge, 73 Mich. 155, the proceeding was not against an insurance •company, and the Court evidently overlooked the statute relating to service upon insurance companies. Respecting corporations in general, the language there used .was correct, but it should not be held applicable to. a par*568ticular class of foreign corporations, respecting which ample provisions for service had been made. In view of the fact that in many cases this class of foreign corporations have no agents in the State upon whom service may be had, under 3 How. Stat. § 8086, it cannot be said, in the absence of express provision therefor, that the Legislature intended to repeal or limit the application of How. Stat. § á362 et seq.
The writ is denied.
The other Justices concurred.